                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

EMILY W. HAWKINS, et al.,                          )
                                                   )
                 Plaintiffs,                       )
        v.                                         )                No. 4:18CV382 RLW
                                                   )
THE ST. LOUIS RAMS, LLC, et al.,                   )
                                                   )
                 Defendants.                       )

                                   MEMORANDUM AND ORDER

        This matter is before the Court on the separate Motions to Dismiss filed by Defendants

The Los Angeles Rams, LLC, and The St. Louis Rams, LLC, ("Rams") 1 (ECF No. 15) and

Defendant Keely Fimbres-Bledsoe (ECF No. 17). The Rams' and Fimbres-Bledsoe's separate

motions to dismiss are fully briefed and ready for disposition. After careful consideration, the

Court will grant both motions to dismiss.

                                            BACKGROUND

        In January 2016, Ms. Hawkins worked as a cheerleader for the Rams and was part of a

group of cheerleaders and the team's mascot that traveled to Al Udeid Air Base in Qatar for a

goodwill trip. Ms. Hawkins's supervisor, Keely L. Fimbres-Bledsoe, worked for the Rams as the

Director of Special Events. Jeff Thornton is the president of the company that contracted with

the Rams and organized the trip, Lone Wolf Entertainment, Inc. ("Lone Wolf'). Both Fimbres-

Bledsoe and Thornton traveled with the group to Qatar.

        The group arrived in Qatar on January 22, 2016. Upon their arrival, another cheerleader

was informed her name was not on the clearance list. Fimbres-Bledsoe elected to stay with the


1
 At the time of Ms. Hawkins's injury, the official name of team was The St. Louis Rams, LLC. The team
subsequently relocated and changed its name to The Los Angeles Rams, LLC. Despite being the same entity,
Plaintiffs named each as separate defendants.
other cheerleader at a hotel in Doha while the others progressed to the base. The next morning,

January 23, the group began their tour of the base.

       That afternoon, a United States service member told Ms. Hawkins she had been chosen

for a recreational ride in a four-wheel utility task vehicle ("UTV") driven by another service

member. Ms. Hawkins wore a helmet and seatbelt while riding in the UTV. At some point, the

UTV tipped over and a metal bar rolled onto Ms. Hawkins's right lower leg. She was taken by

ambulance to the medical facility at the base and was diagnosed with :fractures of her distal tibia

and distal fibula, among other injuries.

       Ms. Hawkins's doctor at the base set her bones with an external fixator but recommended

she be evacuated in order to receive further treatment, including surgery. She was unable to

travel by a standard commercial flight back to the United States, and the Air Force determined it

could not legally have a funding source for such an evacuation. Fimbres-Bledsoe communicated

with other employees of the Rams in Missouri about the situation. The Air Force and the Rams

disagreed about who was responsible for the cost of evacuating Ms. Hawkins back to the United

States for further medical care. The Air Force secured a medical evacuation flight that required

the Rams submit a pre-payment of approximately $150,000.00 by a specific time on January 26.

Although the Rams missed that initial deadline, they later made the pre-payment and Ms.

Hawkins departed Qatar on January 28 - five days after her initial injury.

       Before departing, Ms. Hawkins had undergone three surgeries under general anesthesia at

the base. Upon Ms. Hawkins's return to St. Louis, she continued to receive treatment and

underwent three additional surgeries as well as other treatments and therapies. She claims she

still suffers from permanent injuries, disabilities, scarring, and deformity.




                                                  2
         Plaintiffs initially filed this lawsuit in the Circuit Court of the City of St. Louis. Ms.

Hawkins alleges separate counts of negligence against the Rams (Count I against The St. Louis

Rams and Count II against The Los Angeles Rams), Fimbres-Bledsoe (Count III), Lone Wolf

and Jeff Thornton (Count IV), and Mr. Hawkins alleges loss of consortium against all defendants

(Count V). The Rams removed the case to this Court pursuant to 28 U.S.C. §§ 1331, 1332,

1441, and 1446, alleging both diversity jurisdiction2 and federal questionjurisdiction due to Ms.

Hawkins's injury occurring on a United States military base. 3 Subsequently, the Rams filed a

Motion to Dismiss (ECF No. 15) and Fimbres-Bledsoe filed a Motion to Dismiss (ECF No. 17).

         In addition, the Court ordered Plaintiffs to show cause why Thornton and Lone Wolf had

not been served within 90 days of the case being removed to federal court as required by Federal

Rule of Civil Procedure 4(m). (ECF No. 29) They timely responded and explained that

Thornton now lives in Thailand. Because Thailand is not a party to the Hague Service

Convention on the Service Abroad of Judicial and Extrajudicial Documents,4 the Court ordered

Plaintiffs to serve Thornton and Lone Wolf pursuant to Rule 4(t)(2). Plaintiffs have since filed a



2
  Plaintiffs are citizens of Missouri. As explained previously, the Rams had relocated to Los Angeles, California by
the time Plaintiffs initiated this lawsuit. Fimbres-Bledsoe is also a citizen of California. According to Plaintiffs'
petition, they believed Thornton and Lone Wolf were citizens of Texas at the time they initiated this lawsuit.
3
  The Rams did not cite any authority for the assertion that this Court "has original jurisdiction over tort actions for
injuries occurring on military facilities." Presumably they are relying on the "federal enclave doctrine" of Article I,
Section 8, Clause 17 of the United States Constitution, which reserves to Congress the power to:

         exercise exclusive Legislation in all Cases whatsoever, over such District (not exceeding ten Miles
         square) as may, by Cession of particular States, and the Acceptance of Congress, become the Seat
         of the Government of the United States, and to exercise like Authority over all Places purchased
         by the Consent of the Legislature of the State in which the Same shall be, for the Erection of Forts,
         Magazines, Arsenals, dock-Yards, and other needful Buildings.

It is unclear, however, if this doctrine applies to military bases in foreign countries. See Badilla v. Nat'/ Air Cargo,
Inc., No. 12-CV-1066A, 2013 WL 5723324, at *4 (W.D.N.Y. Oct. 21, 2013) (holding that the federal enclave
doctrine does not apply to military bases in foreign countries); Gavrilovic v. Worldwide Language Res., Inc., 441 F.
Supp. 2d 163, 17 6-77 (D. Me. 2006) (same). Regardless, this issue is immaterial as the Court clearly has diversity
jurisdiction over the case.
4
  Thai/ and, U.S. State Dep 't, https ://trave1. state. govI content/travel/en/le gal/Judicial-Assistance-Country-
lnformation/Thailand.html (last visited Jan. 29, 2019).


                                                            3
Notice of Dismissal without Prejudice against Thornton and Lone Wolf (ECF No. 35), which the

Court hereby grants.

                                      LEGAL STANDARD

        A complaint must be dismissed under Federal Rule 12(b)(6) for failure to state a claim

upon which relief can be granted if the complaint fails to plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

"Factual allegations must be enough to raise a right to relief above the speculative level .... "

Id. at 555. Courts must liberally construe the complaint in the light most favorable to the

plaintiff and accept the factual allegations as true. See Schaaf v. Residential Funding Corp., 517

F.3d 544, 549 (8th Cir. 2008) (stating that in a motion to dismiss, courts accept as true all factual

allegations in the complaint); Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008)

(explaining that courts should liberally construe the complaint in the light most favorable to the

plaintiff).

        However, "[w]here the allegations show on the face of the complaint there is some

insuperable bar to relief, dismissal under Rule 12(b)(6) is appropriate." Benton v. Merrill Lynch

& Co., 524 F.3d 866, 870 (8th Cir. 2008) (citation omitted). Courts "are not bound to accept as

true a legal conclusion couched as a factual allegation." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). When considering a motion to dismiss, a court can

"begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Id. at 679. Legal conclusions must be supported by factual

allegations to survive a motion to dismiss. Id.




                                                  4
                                                  DISCUSSION

                            I. Motion to Dismiss Claims Against the Rams

         The Rams argue that Plaintiffs are barred from bringing their claims because Missouri's

Workers' Compensation Act ("the Act"), Mo. Rev. Stat.§ 287.120 (Supp. 2013), 5 provides

employers with complete immunity from liability against employees injured in the course of

their employment. Section 287 .120 .1 provides, in relevant part: "Every employer subject to the

provisions of this chapter shall be liable, irrespective of negligence, to furnish compensation

under the provisions of this chapter for personal injury or death of the employee by accident or

occupational disease arising out of and in the course of the employee's employment." The

statute further explains that "[t]he rights and remedies herein granted to an employee shall

exclude all other rights and remedies of the employee, [the employee's spouse], parents, personal

representatives, dependents, heirs or next kin, at common law or otherwise, on account of such

injury or death by accident or occupational disease." Id. § 287.120.2.

         Prior to filing this lawsuit, Ms. Hawkins filed a Claim for Compensation with the

Missouri Department of Labor and Industrial Relations related to the same injury and listing the

Rams as her employer. 6 The Rams filed an answer and affirmed Ms. Hawkins was an employee

at the time of her injury and she was injured as the result of an accident arising in the course of

her employment. Further, the Rams provided documentation that they have paid Ms. Hawkins

temporary disability in accordance with the Act and paid for additional medical treatment for the

same injury at the center of this lawsuit. Because Ms. Hawkins was an employee of the Rams at


5
 This version of section 287.120 was applicable at the time of Ms. Hawkins's injury in January 2016.
6
  The Rams attached Ms. Hawkins's Claim for Compensation and related documents to its Motion to Dismiss. (ECF
No. 16-1, -2, -3) The Court can take judicial notice of such public records when considering a motion to dismiss.
Ashford v. Douglas Cty., 880 F.3d 990, 992 (8th Cir. 2018) (quoting Smithrud v. City of St. Paul, 746 F.3d 391, 395
(8th Cir. 2014) ("When considering a Rule 12(b)(6) motion, the court generally must ignore materials outside the
pleadings, but it may consider some materials that are part of the public record or do not contradict the complaint, as
well as materials that are necessarily embraced by the pleadings.").


                                                          5
the time of her injury and she was injured in the course of her employment, her claims against

the Rams are barred by the exclusivity provision of section 287.120.2. 7 Consequently, the Court

dismisses Counts I and II.

         In addition to Ms. Hawkins's negligence claims against the Rams, Mr. Hawkins alleges

loss of consortium against all of the defendants in Count V. The Supreme Court of Missouri has

held that "[l]oss of consortium is a derivative claim that arises out of the original injury to the

spouse. As such it falls directly within the exclusion of section 287.120.2 to rights and remedies

'on account of such accidental injury."' Bosch v. St. Louis Healthcare Network, 41S.W.3d462,

465 (Mo. 2001) (en bane). Accordingly, the Court also dismisses Count V against the Rams as it

is barred by the Act's exclusivity provision.

                       II. Motion to Dismiss Claims Against Fimbres-Bledsoe

                             (a) History of Co-Employee Liability in Missouri

         There has been ambiguity concerning application of the exclusivity provision in the Act

with regard to actions against co-employees. Prior to 2012, the Act did not provide co-

employees with immunity from actions brought by injured employees. 8 For injuries or deaths

occurring after August 28, 2012, section 287.120.1 provides in pertinent part:


7
  In Plaintiffs' response to the Rams' motion to dismiss, Plaintiffs explain they were investigating whether Ms.
Hawkins was an employee, subcontractor, or statutory employee of the Rams at the time they initiated this lawsuit.
(ECF No. 23) Plaintiffs now concede to the Court's dismissal of the counts against the Rams.
8
  In 2016, the Supreme Court of Missouri clarified that previous state appellate court decisions had erroneously
interpreted the exclusivity provision to apply to co-employees in certain circumstances. Peters v. Wady Indus., Inc.,
489 S.W.3d 784, 792 (Mo. 2016) (en bane). Peters explained how the Act did not originally mention actions by one
employee against a co-employee. Id at 791. Prior to 2005, the Act explicitly called for its provisions to be
"liberally construed with a view of the public welfare." Mo. Rev. Stat. § 287.800 (2000). Missouri's legislature
amended the statute to require strict construction of its workers' compensation laws. Mo. Rev. Stat.§ 287.800
(2005). Peters, however, explains that "whether liberally or strictly construed, '[c]ourts cannot add words to a
statute under the auspice of statutory construction."' 489 S.W.3d at 792 n.6 (quoting Sw. Bell Yellow Pages, Inc. v.
Dir. of Revenue, 94 S.W.3d 388, 390 (Mo. 2002) (en bane)). Because the Act prior to 2012 provided immunity only
for employers, courts could not extend such immunity to co-employees. Id Recent opinions from the Supreme
Court of Missouri have further clarified the proper interpretation of the exclusivity provision with regard to co-
employees during the period between 2005 and 2012: after the Act was amended to require strict construction but
before it was amended to explicitly provide immunity for co-employees. See Conner v. Ogletree, 542 S. W.3d 315


                                                          6
        Any employee of such employer shall not be liable for any injury or death for
        which compensation is recoverable under this chapter and every employer and
        employees of such employer shall be released from all other liability whatsoever,
        whether to the employee or any other person, except that an employee shall not be
        released from liability for injury or death if the employee engaged in an
        affirmative negligent act that purposefully and dangerously caused or increased
        the risk of injury.

Mo. Rev. Stat.§ 287.120.1 (Supp. 2013) (emphasis added).

        Recent decisions from this district explain that section 287.120.l post-2012 does not

create a cause of action by which an injured employee can bring a lawsuit against a co-employee;

rather, it provides co-employees with immunity unless the injured employee can establish the co-

employee's conduct meets the exception. A. T v. Newark Corp., No. 4:16CV00448 SNLJ, 2017

WL 57251, at *3 (E.D. Mo. Jan. 5, 2017); see also Halsey v. Townsend Corp. of Indiana, No.

1:17CV4 SNLJ, 2017 WL 2189459, at *2 (E.D. Mo. May 18, 2017). Essentially, there is now a

two-part analysis:

       First, has the "[co-]employee engaged in an affirmative negligent act that
       purposefully and dangerously caused or increased the risk of injury" to the injured
       employee so that the co-employee is not entitled to immunity. If so, has the
       injured employee made allegations that otherwise establish a claim of common law
       negligence.

A.T, 2017 WL 57251, at *3.

(b) Plaintiffs Have Failed to Allege a Duty Separate and Distinct.from the Rams' Nondelegable
                                 Duty to Provide a Safe Workplace

        As an initial matter, Plaintiffs suggest it would be inappropriate for the Court to dismiss

their claims before "a reasonable amount of discovery" can take place to allow them to

investigate and obtain proof of her claims against Fimbres-Bledsoe. (ECF No. 31) This

argument, however, mischaracterizes the relevant issue before the Court as one of fact rather

than one oflaw. "The determination of the scope of an employer's duty is indistinguishable

(Mo. 2018) (en bane); McComb v. Nor/us, 541S.W.3d550 (Mo. 2018) (en bane); Fogerty v. Armstrong, 541
S.W.3d 544 (Mo. 2018) (en bane).


                                                    7
from the determination of the existence of a duty, which is clearly a question oflaw." McComb

v. Norfus, 541 S.W.3d 550, 555 (Mo. 2018) (en bane) (citing Peters v. Wady Indus., Inc., 489

S.W.3d 784, 793-94 (Mo. 2016) (en bane); Parr v. Breeden, 489 S.W.3d 774, 782 (Mo. 2016)

(en bane)). Consequently, discovery need not take place before the Court can determine whether

Fimbres-Bledsoe engaged in an affirmative negligent act and whether she owed a duty separate

and distinct from the Rams.

         It is unnecessary for the Court to determine whether Plaintiffs have alleged Fimbres-

Bledsoe "engaged in an affirmative negligent act" thereby removing statutory immunity because

they have failed to establish a claim of common law negligence. 9 See A. T, 2017 WL 57251, at

*3. The Supreme Court of Missouri has explained that "an injured employee is barred from

bringing common law negligence actions against a co-employee when the co-employee was

performing a nondelegable duty owed by the employer." McComb, 541 S.W.3d at 555 (citing

Peters, 489 S.W.3d at 796; Parr, 489 S.W.3d at 778). An employer's nondelegable duties

include the following:

        1. The duty to provide a safe place to work.
        2. The duty to provide safe appliances, tools, and equipment for work.
        3. The duty to give warning of dangers of which the employee might reasonably
        be expected to remain in ignorance.
        4. The duty to provide a sufficient number of suitable fellow servants.
        5. The duty to promulgate and enforce rules for the conduct of employees which
        would make the work safe.

W. Keeton, Prosser and Keeton on the Law of Torts, sec. 80 at 569 (5th ed. 1984) (footnotes

omitted); McComb, 541 S.W.3d at 554; Peters, 489 S.W.3d at 784; Parr, 489 S.W.3d at 779.


9
  The parties fully briefed the issue whether Fimbres-Bledsoe is entitled to immunity under the Act. Specifically,
they submitted supplemental briefing addressing the application of an opinion from the Missouri Court of Appeals
that was issued after the parties had initially briefed Fimbres-Bledsoe's motion to dismiss. Brock v. Dunne, No.
ED105739, 2018 WL 4309412, at *6 (Mo. Ct. App. Sept. 11, 2018). The Supreme Court of Missouri, however,
granted transfer in Brock on January 29, 2019 (No. SC97542). Accordingly, the court of appeals opinion is no
longer good law. As explained more fully below, the Court can resolve this case without delving into the still-
developing state case law on what constitutes an "affirmative negligent act" post-2012.


                                                         8
Accordingly, an injured employee can bring a common law negligence action against a co-

employee only "ifthe injured employee can establish the co-employee owed a duty separate and

distinct.from the employer's nondelegable duties." McComb, 541 S.W.3d at 555 (emphasis

added); Peters, 489 S.W.3d at 796; Parr, 489 S.W.3d at 778.

        In McComb, a courier delivering medical supplies died after his vehicle slid off the road

during a severe winter storm. Id. at 553. Prior to his death, the driver had communicated with

his supervisors to ask if he should continue on his route despite the dangerous road conditions.

Id. His supervisors instructed him to continue as scheduled. Id. His family sued the

supervisors, alleging they were negligent as co-employees. Id.

        The Supreme Court of Missouri affirmed the trial court's grant of summary judgment in

favor of the supervisors and held that the driver's family had failed to demonstrate the

supervisors owed him "a duty separate and distinct from the employer's nondelegable duties." 10

Id. at 557. "It was an employer's nondelegable duty at common law to provide a safe workplace,

'and it breaches that duty where it charged an employee with the responsibility to provide a

reasonably safe work environment but the employee did not so provide."' Id. at 556 (quoting

Peters, 489 S.W.3d at 800). That duty, however, is not unlimited: "liability will not extend to

the employer for 'the transitory risks which are created by the negligence of the servants

themselves in carrying out the details of that work.'" Id. (quoting Peters, 489 S. W.3d at 795-96).

Such a transitory risk is one "so unforeseeable to an employer as to remove it from the

employer's nondelegable duty to provide a safe workplace." Id. McComb concluded that "the

risks associated with driving a delivery vehicle in a region that experiences dangerous weather


10
  Again, the Supreme Court of Missouri was applying the version of section 287 .120. l in effect between 2005 and
2012. McComb, 541 S.W.3d at 553-54. The analysis is nevertheless instructive when evaluating whether "the
injured employee made allegations that otherwise establish a claim of common law negligence" against a co-
employee. A.T., 2017 WL 57251, at *3.


                                                        9
conditions are reasonably foreseeable to employers." Id. at 557; cf Marshall v. Kan. City, 296

S.W.2d 1 (Mo. 1956) (holding that a co-employee was liable after "suddenly and unexpectedly"

shaking a compressor hose to remove kinks, which caused the plaintiff to trip). Consequently,

the supervisors were not liable because they were performing the employer's nondelegable duty

to provide a safe workplace. McComb, 541 S.W.3d at 557.

         In this case, even if Plaintiffs had established Fimbres-Bledsoe engaged in an affirmative

negligent act, they have failed to allege she owed a duty separate and distinct from the Rams'

nondelegable duty to provide a safe workplace. Again, Plaintiffs argue Fimbres-Bledsoe was

negligent by (1) failing to supervise Ms. Hawkins and prevent her from riding on a recreational

vehicle; (2) failing to obtain travel insurance or an evacuation plan; (3) failing to arrange timely

transportation after the alleged injury; (4) failing to create procedures and policies to have

protected Ms. Hawkins; and, significantly, (5) ''fail[ing] to provide a safe working environment

and conditions for [Ms.] Hawkins while on the [tour]." Pet. 20-21 (ECF No. 5) (emphasis

added). This final allegation confirms that the preceding examples of Fimbres-Bledsoe's alleged

negligence all relate to the Rams' nondelegable duty to provide a safe workplace. 11


11
  Plaintiffs cite another opinion from the Missouri Court of Appeals in support of their argument that Fimbres-
Bledsoe owed a separate and distinct duty from the Rams' nondelegable duty to provide a safe workplace. The
plaintiff in Nolen v. Bess, No. ED101591, 2016 WL 10998836, at *l (Mo. Ct. App. Nov. 29, 2016), worked as a
janitor at a university and was injured after falling off a set of bleachers. Prior to his injury, his supervisors
instructed or permitted him to mop the bleachers without first installing guardrails despite him specifically asking
that the guardrails be installed. Id. Initially, the appellate court reversed the trial court's grant of summary
judgment in favor of the co-employees and held that they created a transitory risk by instructing the plaintiff to mop
the bleachers without first installing protective guardrails. The Supreme Court of Missouri, however, transferred the
case then retransferred it back to the Court of Appeals to reconsider in light of McComb, Conner, and Fogerty.
Nolen v. Cunningham, 553 S.W.3d 437, 439 n.3 (Mo. Ct. App. 2018). On retransfer, the Court of Appeals reached
the opposite conclusion and held that the alleged breach related squarely to the employer's nondelegable duty to
provide a safe workplace. Id. at 442.

         That a co-employee would fail to use the safety measures put in place by the employer is the very
         negligence the Supreme Court found to be reasonably foreseeable in Conner and McComb. Just
         as it was reasonably foreseeable that the co-employees would fail to follow the employer's rules
         ... for safe driving in inclement weather in McComb, it was reasonably foreseeable that the co-
         employees in this case would not use the guardrails.



                                                          10
Consequently, Fimbres-Bledsoe is not liable for Plaintiffs' damages and the counts against her

are dismissed.

                                 (c) Challenge to Service on Fimbres-Bledsoe

        Finally, Fimbres-Bledsoe also argues the counts against her should be dismissed due to

insufficient service of process. Missouri Rule of Civil Procedure Rule 54.13(b) requires personal

service on an individual be effected "by delivering a copy of the summons and petition

personally to the individual or by leaving a copy of the summons and petition at the individual's

dwelling house or usual place of abode with some person of the individual's family over the age

of fifteen years." Fimbres-Bledsoe attests in an affidavit that the summons and petition were left

on her doorstep and the person to whom the Return of Service states the documents were given

was a boy who was not related to her in any way. (ECF No. 18-4)

        Plaintiffs argue Fimbres-Bledsoe's affidavit contains inadmissible hearsay. They further

provided their process server's sworn Return of Service, which states the summons and petition

were left with a named occupant of the house. (ECF No. 22-1) According to Plaintiffs, the

address is a single family home and the process server fairly assumed the named individual was

an occupant of the home and, therefore, a family member of Fimbres-Bledsoe. Ultimately,

Plaintiffs argue they substantially complied with the service requirement and Fimbres-Bledsoe

was not prejudiced by any alleged failing in service as she was able to respond and has been able

to participate fully in this litigation.

        Neither party cites to authority beyond the Supreme Court of Missouri Rule related to

personal service. The Court, however, is persuaded that Fimbres-Bledsoe has not been

prejudiced by any potential fault in Plaintiffs' attempt to serve her.


Id As in the official reported opinion in Nolen, Fimbres-Bledsoe's alleged breaches relate entirely to the Rams'
nondelegable duty to provide a safe workplace.


                                                         11
        Accordingly,

        IT IS HEREBY ORDERED that the Motion to Dismiss filed by the Rams (ECF No. 15)

is GRANTED and all of Plaintiffs' claims against the Rams are DISMISSED with prejudice.

        IT IS FURTHER ORDERED that the Motion to Dismiss filed by Fimbres-Bledsoe

(ECF No. 17) is GRANTED and the claims against her are DISMISSED with prejudice.

        IT IS FINALLY ORDERED that Plaintiffs' Notice of Dismissal without Prejudice

against Thornton and Lone Wolf (ECF No. 35) is GRANTED and all claims against Thornton

and Lone Wolf are DISMISSED without prejudice.

        A separate Order of Dismissal accompanies this Memorandum and Order.

Dated   thi~day of January, 2019.

                                               ~/Jd;/o
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                             12
